Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1: means for determining the actual position of the nut relative to the frame;
Claim 1:  means for comparing the actual position of the nut relative to the frame with a theoretical position for the nut relative to the frame in order to obtain a position deviation of the nut;
Claim 1: means for determining a force applied to the output of the cable actuator as a function of the position deviation of the nut.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
In claim 1: the first cable being arranged to exert forces opposing the nut being driven in rotation by the screw so as to constitute anti-rotation means such that rotation of the screw under drive from the motor causes the nut to move along the screw. This limitation does not meet 112(f) requirements because it recites sufficient structure to perform the recited function. 
In claim 3: means for determining the actual position of the nut relative to the frame comprise a linear magnetic core secured to the frame and magnetic field induction means connected to the nut. This limitation does not meet 112(f) requirements because it recites sufficient structure to perform the recited function.
In claim 4: means for determining the actual position of the nut relative to the frame comprise a reflector secured to the frame and a distance sensor connected to the nut. This limitation does not meet 112(f) requirements because it recites sufficient structure to perform the recited function.
In claim 6: means for determining the actual position of the nut relative to the frame comprise a distance sensor secured to the frame and a target connected to the nut. This limitation does not meet 112(f) requirements because it recites sufficient structure to perform the recited function.
In claim 8: means for determining the actual position of the nut relative to the frame comprise a plurality of magnetic poles secured to the nut and a magnetic sensor. This limitation does not meet 112(f) requirements because it recites sufficient structure to perform the recited function.
In claim 10: means for determining the actual position of the nut relative to the frame comprise a mechanical coupling connecting a first element connected to the frame with a second element secured to the nut…  This limitation does not meet 112(f) requirements because it recites sufficient structure to perform the recited function.
In claim 10: a bushing slidably mounted on the third shaft and provided with means for preventing relative rotation between the bushing and the third shaft. This limitation does not meet 112(f) requirements because it recites sufficient structure to perform the recited function.
In claim 17:  means for determining the actual position of the nut relative to the frame comprise a distance sensor having a wire winder secured to the frame, one end of its wire being connected to the nut. This limitation does not meet 112(f) requirements because it recites sufficient structure to perform the recited function.
In claim 19: means for determining the actual position of the nut relative to the frame comprise a distance sensor secured to the frame and a target connected to the nut. This limitation does not meet 112(f) requirements because it recites sufficient structure to perform the recited function.
Additionally, the limitations above which describe a means for determining the actual position of the nut (in claim 3-4 ,6, 8, 10, 17 and 19) provide structure necessary for the original means for determining position of claim 1, therefore, the means for of claim 1 is overcome as well.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first cable coupled to the nut and functionally connected to an output of the actuator; a second cable coupled to the nut and functionally connected to an output of the actuator” which renders the claim indefinite, thus claim 1 is rejected under 35 USC 112(b). The claim does not clearly define whether the second cable is connected to a second output of the actuator or the same output of the actuator. For the purpose of compact prosecution only, the claim will be interpreted as a second cable functionally connected to the output of the actuator. 
Claims 2-22 do not resolve this issue, and by virtue of their dependence on claim 1 are similarly indefinite and are rejected under 35 USC 112(b).
Claim 11 recites the limitation “the mechanical coupling comprises a flexible link" in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what mechanical coupling the claim is referring to, as there is a myriad of connections between elements of the actuator in the claims from which claim 11 depends. Thus claim 11 is rejected under 35 USC 112(b). In view of the specification, it appears that claim 11 may be intended to reference claim 10 rather than claim 7, however, due to the complexity of the dependencies, it is unclear what was intended. Therefore, for the purpose of compact prosecution, claim 11 will be read as “a mechanical coupling comprises a flexible link” and remain dependent upon claim 7 as submitted.
Claim 12 recites the limitation “the flexible link”. There is insufficient antecedent basis for the limitation in the claim. It is unclear what the flexible link refers to. In view of the specification it appears the flexible link describes the mechanical coupling of claim 10 from which claim 12 depends. For the purpose of compact prosecution, the flexible link will be interpreted as further describing the mechanical coupling of claim 10.  
Claim 13, 14, and 19 recite the limitation “one of the first and second elements … with the other one of the first and second elements”. There is insufficient antecedent basis for this limitation in the claim, and is indefinite. It is unclear what the first and second elements is referring to. In the specification, element is used to refer to:
the load or “element that is to be moved” (SPEC Pg. 1 Line 7).  
an element connected to the frame or element connected to the nut (SPEC Pg. 3, Line 25-30). 
a barrier used in the method of prior loading “the support 22.3 is held stationary by bringing it into abutment against an20 element that is stationary” (SPEC pg. 15 Line 18-20). 
Thus claims 13, 14, and 19 are indefinite and are rejected under 35 USC 112(b). Since there are several meanings of element in the specification, it is not obvious what would be intended for the purposes of compact prosecution, and the claims were not examined for prior art. 
Claim 15 recites the limitation “the rotary encoder”. There is insufficient antecedent basis for this limitation in the claim, and is indefinite. It is unclear whether the recited rotary encoder is a new measurement device, or whether the rotary encoder describes the means for determining the actual position of the nut described in claim 9, thus claim 15 is rejected under 35 USC 112(b). In view of the specification, it appears that claim 13 and 14 may be intended to depend on claim 10 rather than claim 9, however, however, due to the complexity of the claim dependencies, the claims will be interpreted according to the applicants submission. Therefore, for the purpose of compact prosecution, the claims will be interpreted as “wherein a rotary encoder…”.  
Claims 15, 17, and 18, further recite the limitation “the rotary encoder possesses a motor mode” which renders the claim indefinite. The metes and bounds of the claim are indefinite. The specification does not contain a specific definition for a motor mode. It is unclear what defines a motor mode, whether the mode specifically applies a torque, a force, a vibration, or simulation of a texture or any method of operation for a motor applied to the cable actuator . Additionally, it is unclear whether the motor referred to is the motor driving the screw, a motor attached to the rotary encoder, or a motor external to the cable actuator. Thus claim 15, 17, and 18 are rejected under 35 USC 112(b). Since there is not a definitive definition of motor mode in the specification, it is not obvious what would be intended for the purposes of compact prosecution, and the claims were not examined for prior art.
Claim 17 recites the limitation “the means for determining the actual position of the nut … comprise a distance sensor having a wire winder”, which renders the claim further indefinite. It is unclear whether the means for determining the position of the nut is the wire winder of claim 17 or the magnetic sensor of claim 8 due to the dependency of claim 17 on claim 8, thus claim 17 is rejected under 35 USC 112(b).  (Dependency 8 depends on claim 9, depends on claim 15, depends on claim 17). For the purpose of compact prosecution only, the means for determining the position of the nut will be interpreted as the wire winder of claim 17.  Additionally, in view of the specification, it appears that claim 17 may be intended to depend on claim 16 rather than claim 15, however, however, due to the complexity of the claim dependencies, the claims will be interpreted according to the applicants submission.
In view of the specification, it appears that claim 19 may be intended to depend on claim 16 rather than claim 14, however, due to the complexity of the dependencies, it is not possible to determine this is the case. Claim 19 will be examined as dependent upon claim 14 as submitted by applicant. For the purpose of compact prosecution only, the means for determining the position of the nut will be interpreted as the distance sensor recited in claim 19.
Claim 23 and 24 recite “A measuring method".  There is insufficient antecedent basis for this limitation in the claim, is indefinite and is rejected under 35 USC 112(b).  In view of the specification, it appears that claim 23 and 24 should depend upon claim 22 which is a preceding method claim rather than the claim directed towards a cable actuator of claim 19. For the purpose of compact prosecution only, claim 23 and claim 24 will be evaluated as depending upon claim 22.
[AltContent: rect]In the claims, it appears there are many issues relating to dependencies. The claim tree as submitted is included below. Reviewing the specification, it is not possible to determine which of the possible claim dependencies is the desired claim dependency, due to the large set of issues. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 19 contains the identical limitation “wherein the means for determining the actual position of the nut relative to the frame comprise a distance sensor secured to the frame and a target connected to the nut.”, as claim 6 from which it depends, thus claim 19 is rejected under 35 USC 112(d).  In view of the specification, it appears that claim 19 may be intended to depend on claim 16 rather than claim 14, however, due to the complexity of the dependencies, it is not possible to determine this is the case. Claim 19 will be examined as dependent upon claim 14 as submitted by applicant.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 16, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Garrec (WO2019/029976 - reviewed US2020172383A1 as English language translation), hereinafter Garrec, and further in of Besser et al. (US 2019/0048988 A1) hereinafter Besser, and further in view of Garrec et. al. (NPL -ABLE), hereinafter ABLE.

Regarding claim 1, (as best interpreted under 112b issue), Garrec teaches a cable actuator (Fig. 1 -7)  comprising: a frame (Chassis 10); a screw (screw 2) rotatably mounted on the frame and extending along a first axis (Paragraph 28); - a nut co-operating with the screw(nut 4, Paragraph 28); a first cable (first cable 6) coupled to the nut and functionally connected to an output of the actuator; a second cable(second cable 9) coupled to the nut and functionally connected to an output of the actuator(Paragraph 32); and a motor arranged to drive the screw in rotation(motor 3 Paragraph 28); the first cable being arranged to exert forces opposing the nut being driven in rotation by the screw so as to constitute anti-rotation means such that rotation of the screw under drive from the motor causes the nut to move along the screw (Paragraph 29); 
Garrec does not teach a cable actuator including means for determining the actual position of the nut relative to the frame;  2PRELIMINARY AMENDMENTAttorney Docket No.: Q252982Appln. No.: Not Yet Assignedmeans for comparing the actual position of the nut relative to the frame with a theoretical position for the nut relative to the frame in order to obtain a position deviation of the nut; and means for determining a force applied to the output of the cable actuator as a function of the position deviation of the nut.
Besser teaches a cable actuator including means for determining the actual position of the nut (Paragraph 51-52, nut 41, Position sensors 60P, rotary encoder 50, monitor 14; Paragraph 38, these position sensors are configured to determining the rotational and linear positions, as well as corresponding torque and force loading on selected actuator components including the shaft and the nut; Paragraph 50, the position sensors 60P may be optical encoders, magnetic encoders, linear and rotary transducer) relative to the frame (interpreted according to 112f, specification paragraph 61, Fig.1, encoder 3.1); 2PRELIMINARY AMENDMENTAttorney Docket No.: Q252982Appln. No.: Not Yet Assignedmeans for comparing the actual position of the nut relative to the frame with a theoretical position for the nut relative to the frame in order to obtain a position deviation of the nut. (Monitor 14 processes and records sensor data and derives operational parameters from the sensor data).
Garrec and Besser are analogous arts as both are in the field of screw actuators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify Garrec’s cable actuator to include Besser’s position sensors. Doing so would allow the generation of diagnostic and status indicators for the actuator to quickly identify system failure and maintenance requirements. (Besser Paragraph 44)
Besser does not specifically teach means for determining a force applied to the output of the cable actuator as a function of the position deviation of the nut.
ABLE teaches determining a force applied to the output of the cable actuator as a function of the position deviation of the nut. ABLE additionally teaches that screw cable actuators are advantageous for use in intuitive telerobotics and haptic devices for VR from the allowance of force control without a force sensor. (Section III. Modeling and control, the difference between the awaited position and the measured position is a result from output force exerted).
ABLE is an analogous art to the combination of Garrec and Besser as all are in the field of screw actuators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify the combination of Garrec and Besser to include calculating force using the position error of the nut. Doing so would make the force sensing robust to issues of vibration, lateral forces, off center loading and other effects that could compromise operation of traditional force sensors (load cells).
Regarding claim 2, (as best interpreted under 112b issue), the combination of Garrec, Besser and ABLE in claim 1 make obvious the cable actuator as in claim 1, wherein the position deviation of the nut is an angular deviation measured about the first axis.
Regarding claim 16, (as best interpreted under 112b issue), the combination of Garrec, Besser and ABLE in claim 1 make obvious the cable actuator as in claim 1, wherein the position deviation of the nut is a linear deviation measured along the first axis.
Regarding claim 20, (as best interpreted under 112b issue), the combination of Garrec, Besser and ABLE in claim 1 make obvious the cable actuator as in claim 1, (Garrec Fig. 3,4) wherein the output of the cable actuator is a shaft rotatably mounted on the frame (Garrec, first shaft 16, second shaft 19, the rotatable outputs are the shafts mounted upon the frame). 
Regarding claim 21, (as best interpreted under 112b issue), the combination of Garrec, Besser and ABLE in claim 1 make obvious the cable actuator as in claim 1, wherein the output of the cable actuator is slidably mounted on the frame (Garrec Fig. 1, 5-7, Paragraph 28, tube 30 is mounted inside the cylinder 11 to form a sliding connection).
Regarding claim 22, Garrec teaches a cable actuator (Fig. 1 -7)  comprising: a frame (Chassis 10); a screw (screw 2) rotatably mounted on the frame and extending along a first axis (Paragraph 28); - a nut co-operating with the screw (nut 4, Paragraph 28); a first cable (first cable 6) coupled to the nut and functionally connected to an output of the actuator; a second cable(second cable 9) coupled to the nut and functionally connected to an output of the actuator(Paragraph 32); and a motor arranged to drive the screw in rotation(motor 3 Paragraph 28); the first cable being arranged to exert forces opposing the nut being driven in rotation by the screw so as to constitute anti-rotation means such that rotation of the screw under drive from the motor causes the nut to move along the screw (Paragraph 29);
Garrec does not teach a measuring method for measuring a force applied at the output of a cable actuator.
Besser teaches a measuring method for measuring a force comprising the following steps: determining the actual position of the nut relative to the frame (Besser nut 41, Position sensors 60P, rotary encoder 50, monitor 14, Paragraph 38, 51-52, these position sensors are configured to determining the rotational and linear positions, as well as corresponding torque and force loading on selected actuator components); 7PRELIMINARY AMENDMENTAttorney Docket No.: Q252982Appln. No.: Not Yet Assigneddetermining a force applied to the output of the cable actuator (Besser Paragraph 38).
Garrec and Besser are analogous arts as both are in the field of screw actuators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify Garrec’s cable actuator to include Besser’s position sensors. Doing so would allow the generation of diagnostic and status indicators for the actuator to quickly identify system failure and maintenance requirements. (Besser Paragraph 44)
Besser does not specifically teach comparing the actual position of the nut relative to the frame with a theoretical position for the nut relative to the frame in order to 35obtain a position deviation of the nut; and 35 determining a force applied to the output of the cable actuator as a function of the position of the nut. 
ABLE teaches determining comparing the actual position of the nut relative to the frame with a theoretical position for the nut relative to the frame in order to 35obtain a position deviation of the nut; and 35 determining a force applied to the output of the cable actuator as a function of the position of the nut. (Section III. Modeling and control, the difference between the awaited position and the measured position is a result from output force exerted).
ABLE is an analogous art to the combination of Garrec and Besser as all are in the field of screw actuators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify the combination of Garrec and Besser to include calculating force using the position error of the nut. Doing so would make the force sensing robust to issues of vibration, lateral forces, off center loading and other effects that could compromise operation of traditional force sensors (load cells).
Regarding claim 23, (as best interpreted under 112b issue),  the combination of Garrec, Besser and ABLE in claim 22 make obvious the method for measuring the force at the output of a cable actuator as in claim 22, wherein the position deviation of the nut is an angular deviation measured about the first axis.
Regarding claim 24, (as best interpreted under 112b issue),  the combination of Garrec, Besser and ABLE in claim 22 make obvious the cable actuator as in claim 22, wherein the position deviation of the nut is a linear deviation measured along the first axis.
Regarding claim 25, Garrec teaches a cable actuator (Fig. 1 -7)  comprising: a frame (Chassis 10); a screw (screw 2) rotatably mounted on the frame and extending along a first axis (Paragraph 28); - a nut co-operating with the screw (nut 4, Paragraph 28); a first cable (first cable 6) coupled to the nut and functionally connected to an output of the actuator; a second cable(second cable 9) coupled to the nut and functionally connected to an output of the actuator(Paragraph 32); and a motor arranged to drive the screw in rotation(motor 3 Paragraph 28); the first cable being arranged to exert forces opposing the nut being driven in rotation by the screw so as to constitute anti-rotation means such that rotation of the screw under drive from the motor causes the nut to move along the screw (Paragraph 29);
Garrec does not teach a method of determining the prior loading of the cable actuator.
Besser teaches a measuring method for measuring a force comprising the following steps: determining the actual position of the nut relative to the frame (Besser nut 41, Position sensors 60P, rotary encoder 50, monitor 14, Paragraph 38, 51-52, these position sensors are configured to determining the rotational and linear positions, as well as corresponding torque and force loading on selected actuator components); 7PRELIMINARY AMENDMENTAttorney Docket No.: Q252982Appln. No.: Not Yet Assigneddetermining a force applied to the output of the cable actuator( Besser Paragraph 38).
Garrec and Besser are analogous arts as both are in the field of screw actuators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify Garrec’s cable actuator to include Besser’s position sensors. Doing so would allow the generation of diagnostic and status indicators for the actuator to quickly identify system failure and maintenance requirements. (Besser Paragraph 44)
Besser does not specifically teach comparing the actual position of the nut relative to the frame with a theoretical position for the nut relative to the frame in order to 35obtain a position deviation of the nut; and 35 determining a force applied to the output of the cable actuator as a function of the position of the nut. Besser also does not teach, bringing the nut to a predetermined position relative to the frame; 8PRELIMINARY AMENDMENTAttorney Docket No.: Q252982Appln. No.: Not Yet Assignedholding the output of the cable actuator stationary; controlling the motor so that it applies a predetermined torque to the screw.
ABLE teaches determining comparing the actual position of the nut relative to the frame with a theoretical position for the nut relative to the frame in order to 35obtain a position deviation of the nut; and 35 determining a force applied to the output of the cable actuator as a function of the position of the nut. (Section III. Modeling and control, the difference between the awaited position and the measured position is a result from output force exerted).
ABLE is an analogous art to the combination of Garrec and Besser as all are in the field of screw actuators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify the combination of Garrec and Besser to include calculating force using the position error of the nut. Doing so would make the force sensing robust to issues of vibration, lateral forces, off center loading and other effects that could compromise operation of traditional force sensors (load cells).
ABLE does not teach bringing the nut to a predetermined position relative to the frame; 8PRELIMINARY AMENDMENTAttorney Docket No.: Q252982Appln. No.: Not Yet Assignedholding the output of the cable actuator stationary; controlling the motor so that it applies a predetermined torque to the screw.
Although the combination of Garrec, Besser and ABLE do not directly teach a prior loading measurement method, controlling additional independent variables to isolate the relationship of a particular set of variables is a well-known experimental technique. For example, during the calibration of a triple beam balance, the sliders are brought to their leftmost positions, the load on the scale is removed. By controlling the position of the sliders and the load on the pan, the effect of the zero-adjustment knob is isolated and the knob can be adjusted to zero the balance.  Bringing the nut to a predetermined position, holding the output of the cable actuator stationary and controlling the motor to apply a predetermined torque to the screw is merely controlling the additional kinematic variables which may affect the position error of the screw, allowing for a determination of tension based solely on this measured position error. It would have been obvious to one of ordinary skill in the art to position a nut in a predetermined position, hold the output of the cable actuator and control the motor to provide a predetermined torque. Doing so would allow calculation of the prior loading of the cable as a function of the measured position error allowing the same measurement method for force sensing as prior loading, making the process simple and intuitive for users.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Garrec, Besser and ABLE, in view of Popović et al. (NPL -Flux Concentrator) hereinafter Popović and as evidenced by Ramsden (NPL – Hall Effect Sensors).

Regarding claim 3, (as best interpreted under 112b issue), the combination of Garrec, Besser and ABLE in claim 1 make obvious the cable actuator as in claim 2, including magnetic encoders for measuring the position of actuator parts (Besser Paragraph 50), however, they do not specifically teach determining the actual position of the nut relative to the frame using a linear magnetic core secured to the frame and magnetic field induction means connected to the nut. 
Magnetic encoders such as hall-effect sensors are well known position sensors (as evidenced by Ramsden). A hall effect sensor senses the position of an object through the magnetic flux density caused by the displacement of a permanent magnet (Ramsden Chapter 6, Figure 6-1, 6-3, 6-8, Pg. 107-109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to attach a magnetic field induction means to the nut and a magnetic field sensor to the frame in order to detect the relative position of the nut to the frame. Doing so would allow the detection of the position of the nut for calculating the force on the actuator, enabling the system to perform self-diagnostics. However, Ramsden does not teach a linear magnetic core.
Popović teaches a linear magnetic core (flux concentrator Popović, Fig. 1, Fig. 2). The linear magnetic core tends to collect the magnetic field lines to concentrate the flux to be sensed by the hall device. 
Popović is an analogous art to the combination of Garrec, Besser and ABLE as teaches an improvement in position sensors used in the combination of Garrec, Besser and ABLE. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to add a linear magnetic core to the combination of Garrec, Besser and ABLE. Doing so would improve the position sensing of the device for anticipating actuator failure or maintenance needs.

Claims 4-7, are rejected under 35 U.S.C. 103 as being unpatentable over Garrec, Besser and ABLE, and further in view of Croteau et al. (US Patent 5,319,434) hereinafter Croteau.

Regarding claim 4, (as best interpreted under 112b issue), the combination of Garrec, Besser and ABLE in claim 1 make obvious the cable actuator as in claim 2, including optical encoders for measuring the position of actuator parts, however, they do not specifically teach determining the actual position of the nut relative to the frame using a reflector secured to the frame and a distance sensor connected to the nut.
Croteau teaches determining the actual position of the nut relative to the frame using a reflector secured to the frame (target 80) and a distance sensor connected to the nut (Rangefinder 10; the laser rangefinder is an optical transceiver which includes transmitter 20 and receiver 200). The laser rangefinder determines the distance between two objects using the time of flight of the laser between them (Col. 1, Line 5-20). Since the distance is a relative measure, the distance sensor may be secured to either the nut to measure the distance to the frame, or secured to the frame to measure the distance from the frame to the nut. It would have been obvious for one of ordinary skill in the art to pursue either arrangement with an expectation of success.  
Croteau is an analogous art to the combination of Garrec and Besser and ABLE as the combination cites the use of optical encoders as position sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify the combination of Garrec and Besser and ABLE, to place a reflector secured to the frame a distance sensor on the nut. Doing so would allow the detection of the position of the nut for calculating the force on the actuator, enabling the system to perform self-diagnostics.
Regarding claim 5, the combination of Garrec, Besser, ABLE and Croteau in claim 1 make obvious the cable actuator as in claim 4, Croteau teaches the distance sensor comprises a wave transceiver.
Regarding claim 6, (as best interpreted under 112b issue), the combination of Garrec, Besser, ABLE in claim 4 make obvious the cable actuator as in claim 4, and teaches a distance sensor (Rangefinder 10; the laser rangefinder is an optical transceiver which includes transmitter 20 and receiver 200) secured to the frame and a target (target 80) connected to the nut (according to similar reasoning as claim 4 above, either arrangement may successfully measure the relative distance).
Regarding claim 7, (as best interpreted under 112b issue), the combination of Garrec, Besser, ABLE and Croteau in claim 6 make obvious the cable actuator as in claim 6, and teaches the distance sensor comprises a wave transceiver.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garrec, Besser and ABLE, in view of Nagano et al. (US 2011/0025312 A1) hereinafter Nagano.
 Regarding claim 8, (as best interpreted under 112b issue), the combination of Garrec, Besser and ABLE in claim 1 make obvious the cable actuator as in claim 2, including magnetic encoders for measuring the position of actuator parts, however, they do not specifically teach determining the actual position of the nut relative to the frame using a plurality of magnetic poles secured to the nut and a magnetic sensor.
Nagano teaches determining the actual position of the nut relative to the frame (Paragraph 11 magnetic encoder performing angle detection) using a plurality of magnetic poles (multi-pole magnet 2) secured to the nut (the magnet is attached to movable member) and a magnetic sensor (magnetic detecting elements A1, B1, A2, B2).
Nagano is an analogous art to the combination of Garrec and Besser and ABLE as the combination cites the use of magnetic encoders as position sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify the combination of Garrec and Besser and ABLE, to secure a multipole magnet to the nut and include a magnetic sensor to sense the multipole magnet. Doing so would allow the detection of the position of the nut for calculating the force on the actuator, enabling the system to perform self-diagnostics.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garrec, Besser, ABLE, and Nagano, in view of Castleman (US 20180050270 A1).
Regarding claim 9, (as best interpreted under 112b issue), the combination of Garrec, Besser, ABLE and Nagano in claim 8 make obvious the cable actuator as in claim 8, however, the combination does not teach a magnetic exciter for applying a force on at least one magnetic pole. 
Castleman teaches (Fig. 4, Fig.5) a magnetic exciter (linear actuation coils 406, 408, rotational coils 410) for applying both linear forces and excitation torques on at least one magnetic pole (magnet 400, Paragraph 44-46). The included coils apply linear and rotational force on the magnet to cause a haptic output.
Castleman is an analogous art to the combination of Garrec, Besser, ABLE and Nagano teaches the use of screw-cable actuators as haptic devices and exoskeletons (ABLE -Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to incorporate magnetic exciting coils to cause the included magnets to vibrate according to a haptic output. Doing so would improve the operation of the cable actuator in an exoskeleton device, allowing the user to detect texture through the haptic feedback.

Claim 10 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Garrec, Besser and ABLE, in view of Bosch Rexroth, (NPL- Linear Bearings) hereinafter Bosch and further in view of Barkley (US 4,637,738).
Regarding claim 10, (as best interpreted under 112b issue), the combination of Garrec, Besser and ABLE in claim 1 make obvious the cable actuator as in claim 2. Besser teaches the use of rotary encoders for directly or indirectly determining the position of a movable portion of the actuator. Additionally, standard encoders incorporate their own shaft, and the encoder shaft is coupled to the measured rotating object.
 The combination of Garrec, Besser and ABLE in claim 1 does not teach a third shaft mounted on the frame to rotate about an axis substantially parallel to the first axis; a bushing slidably mounted on the third shaft and provided with means for preventing relative rotation between the bushing and the third shaft.
Bosch teaches a slidable bushing (linear bushing) with means for preventing relative rotation (keyway for torque transmission) between the slidable bushing and the third shaft. 
Bosch is an analogous art to the combination of Garrec, Besser, ABLE as both are in the field of mechanical coupling of shafts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to incorporate a torque resistant linear bushing in the coupling of the rotary encoder shaft. Doing so would allow the coupling the slide along with the nut while still transmitting the rotation to the rotary encoder shaft, enabling position sensor to work as the nut slides up and down the screw.
The combination of Garrec, Besser, ABLE and Bosch as in claim 10, does not teach a third shaft mounted on the frame to rotate about an axis substantially parallel to the first axis.
Barkley teaches a coupling (Fig. 3-11) which includes a third shaft (3a) mounted on the frame to rotate about an axis substantially parallel to the first axis (3b); a bushing (linear motion bearing 13) slidably mounted on the third shaft (linear motion bearing 13).
Barkley is an analogous art to the combination of Garrec, Besser, ABLE and Bosch as they describe mechanical coupling of shafts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to modify the cable actuator to couple the encoder shaft to the nut using a coupling as taught by Barkley, to sense the position of the nut. Doing so would allow the detection of the position of the nut for calculating the force on the actuator, enabling the system to perform self-diagnostics.
Regarding claim 12, (as best interpreted under 112b issue), the combination of Garrec, Besser, ABLE, Bosch and Barkley in claim 10 make obvious the cable actuator as in claim 10, and Barkley (Fig. 1, 9) further teaches wherein the flexible link has a first end provided with a ball joint connection (Barkley Fig. 9, Col 5. Line 18-26, spherical joint 51), with one of the first and second elements, the flexible link having a second end with a fixed connection (solid mounting block 17) to the other one of the first and second elements.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garrec, Besser, ABLE and Croteau.
Regarding claim 11, (as best interpreted under 112b), the combination of Garrec, Besser, ABLE and Croteau in claim 6 makes obvious the cable actuator as in claim 7, and Garrec teaches a mechanical coupling which is a flexible link. Garrec teaches connecting a first element secured to the frame (Paragraph 35, first pulley 14 and shaft 16 are secured to the chassis 10) to a second element secured to the nut (Paragraph 35, eye 5) using a mechanical coupling which is a flexible link (first cable 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nyce (NPL Position Sensors)- Describes draw wire sensors (history, construction, application) for use as position sensors. 
Slocum (NPL -Fundamentals of Design) – Teaches the uses of linkages and joints to connect linkages for various purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-570-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM M DEAN/Examiner, Art Unit 2857          

/REGIS J BETSCH/Primary Examiner, Art Unit 2857